


Exhibit 10.115
KENNEDY-WILSON HOLDINGS, INC.
AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of [_________], 201[_]
(the “Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and [_________] (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Amended and
Restated 2009 Equity Participation Plan (the “Plan”) for the benefit of its
employees, nonemployee directors and consultants and the employees, nonemployee
directors and consultants of its affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided,
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.Award of Restricted Shares.
The Committee hereby awards to the Awardee [_________] Restricted Shares. All
such Restricted Shares shall be subject to the restrictions and forfeiture
provisions contained in Sections 4, 5, 6 and 9, such restrictions and forfeiture
provisions to become effective immediately upon execution of this Agreement by
the parties hereto.
3.Stock Issuance.
The Awardee hereby acknowledges that the Restricted Shares are issued in book
entry form on the books and records as kept by the Company's transfer agent,
shall be registered in the name of the Awardee and a stock certificate
evidencing the Restricted Shares shall not be delivered to the Awardee until the
Awardee satisfies the vesting requirements contained in Section 4. In the event
that a stock certificate is delivered to the Awardee before the vesting
requirements are satisfied, the Awardee hereby acknowledges that such stock
certificate shall bear the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Kennedy-Wilson Holdings,
Inc., effective as of [_________], 2012. Copies of such Agreement are on file in
the offices of the Secretary, Kennedy-Wilson Holdings, Inc., 9701 Wilshire
Blvd., Suite 700, Beverly Hills, CA 90212.”





--------------------------------------------------------------------------------




4.Vesting.
Subject to Section 5, the Restricted Shares shall vest, no longer be subject to
Restrictions and become transferable pursuant to the terms of the Plan as
follows (as summarized in Exhibit A attached hereto):
(a)Ten percent (10%) of the Restricted Shares shall vest upon the occurrence of
both (i) the Awardee being an employee of the Company or an Affiliate as of
January 26, 2013, and (ii) the Return on Equity (as defined below) equaling or
exceeding the Performance Goal (as defined below) for the Company's fiscal year
ending December 31, 2012, as determined by the Committee;
(b)Ten percent (10%) of the Restricted Shares shall vest upon the occurrence of
both (i) the Awardee being an employee of the Company or an Affiliate as of
January 26, 2014, and (ii) the Return on Equity equaling or exceeding the
Performance Goal for the Company's fiscal year ending December 31, 2013, as
determined by the Committee;
(c)Ten percent (10%) of the Restricted Shares shall vest upon the occurrence of
both (i) the Awardee being an employee of the Company or an Affiliate as of
January 26, 2015, and (ii) the Return on Equity equaling or exceeding the
Performance Goal for the Company's fiscal year ending December 31, 2014, as
determined by the Committee;
(d)Ten percent (10%) of the Restricted Shares shall vest upon the occurrence of
both (i) the Awardee being an employee of the Company or an Affiliate as of
January 26, 2016, and (ii) the Return on Equity equaling or exceeding the
Performance Goal for the Company's fiscal year ending December 31, 2015, as
determined by the Committee; and
(e)Sixty percent (60%) of the Restricted Shares shall vest upon the occurrence
of both (i) the Awardee being an employee of the Company or an Affiliate as of
January 26, 2017, and (ii) the Return on Equity equaling or exceeding the
Performance Goal for the Company's fiscal year ending December 31, 2016, as
determined by the Committee;
provided, that the Performance Goal target for the Company's fiscal year ending
December 31, 2012 as set forth in clause (a) above may be increased and
additional vesting requirements may be provided for annually in the Company's
sole discretion upon written notice to the Awardee, which notice shall be deemed
to be incorporated herein.
To the extent that any of the above vesting requirements contained in Sections
4(a) - 4(e) are not satisfied as of a particular vesting date, the Restricted
Shares subject to vesting on such vesting date shall not vest; provided, that in
the event that the vesting requirements are satisfied as of any subsequent
vesting date set forth above, all of the Restricted Shares that were subject to
vesting prior to such subsequent vesting date shall become fully vested, no
longer subject to Restrictions and transferable. If any of the vesting
requirements under Section 4(e) are not satisfied as of January 26, 2017, all
unvested Restricted Shares shall immediately be forfeited as of such date.
For purposes of this Agreement:
“Return on Equity” means the ratio of Adjusted EBITDA (as defined in the
Company's Annual Report on Form 10-K filed with the Securities and Exchange
Commission) to Tangible Book Equity (calculated as shareholders' equity less
goodwill in accordance with generally accepted accounting principles) for the
applicable Company's fiscal year ending December 31.
“Performance Goal” means (i) for the Company's fiscal year ending December 31,
2012, the average of (A) ten percent (10%) and (B) the percentage equal to the
yield on the ten (10)-year U.S. Treasury

2

--------------------------------------------------------------------------------




Note plus a risk premium of 500 basis points, and (ii) for each of the Company's
fiscal years ending December 31, 2013, December 31, 2014, December 31, 2015 and
December 31, 2016, eight percent (8%).
5.Termination of Employment.
Notwithstanding the foregoing, if, prior to the Awardee's fully satisfying any
of the vesting requirements set forth in Section 4:
(a)The Awardee's employment with the Company or an Affiliate shall be terminated
by the Company or Affiliate without Cause or by the Awardee for Good Reason (as
defined below), in any such event, the Committee may, in its sole discretion,
provide that all then-unforfeited Restricted Shares subject to vesting
thereafter shall thereupon, on each subsequent vesting date, become fully
vested, no longer subject to Restrictions and transferable if all of the above
vesting requirements with respect to such vesting date, except the requirement
that the Awardee be an employee of the Company or an Affiliate as of the vesting
date, are satisfied;
(b)The Awardee's employment with the Company or an Affiliate shall be terminated
by the Company or Affiliate without Cause or by the Awardee for Good Reason, in
each case, within 12 (twelve) months after the occurrence of a Change of
Control, in any such event, all of the then-unforfeited Restricted Shares shall
automatically become fully vested, no longer subject to Restrictions and freely
transferable, as of the date of such termination of employment;
(c)The Awardee's employment with the Company or an Affiliate shall be terminated
by reason of the Awardee's death or Total and Permanent Disability, in any such
event, all then-unforfeited Restricted Shares subject to vesting thereafter
shall thereupon, on each subsequent vesting date, become fully vested, no longer
subject to Restrictions and transferable if all of the above vesting
requirements with respect to such vesting date, except the requirement that the
Awardee be an employee of the Company or an Affiliate as of the vesting date,
are satisfied; or
(d)The Awardee's employment with the Company or an Affiliate shall be terminated
for any reason other than as set forth in Section 5(a), 5(b) or 5(c), in any
such event, all of the Awardee's then-unforfeited Restricted Shares shall
thereupon be cancelled and forfeited as of the date of such termination of
employment.
For purposes of this Agreement, the term “Good Reason” shall mean the voluntary
termination of the employment (or other service relationship) of the Awardee
with the Company or an Affiliate by the Awardee within six months of the
Company's or Affiliate's (A) instructing the Awardee to work (or provide
services) full-time or substantially full-time at any location not acceptable to
the Awardee (other than the Company's or Affiliate's main headquarters) that is
more than 50 miles from the Awardee's principal place of work and more than 50
miles from the Awardee's principal residence, (B) eliminating or materially
reducing the Awardee's duties for the Company or Affiliate or (C) materially
reducing the Awardee's base pay (or base compensation).
6.Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 5, the
Restricted Shares shall not be transferable unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 4.
7.Voting and Dividend Rights.
The Awardee shall have (i) the voting rights of a stockholder of Common Stock
with respect to all of the Restricted Shares and (ii) the right to receive any
dividends declared on the Common Stock with

3

--------------------------------------------------------------------------------




respect to fifty percent (50%) of the Restricted Shares, consisting of the
aggregate of the ten percent (10%) of Restricted Shares that are scheduled to
vest upon satisfaction of the applicable performance criteria on each 26th day
of January 2013, 2014, 2015, 2016 and 2017. Any dividends declared on the Common
Stock with respect to the remaining fifty percent (50%) of the unvested
Restricted Shares that are subject to vesting upon satisfaction of the
applicable performance criteria on January 26, 2017 shall not be paid to the
Awardee on a current basis, but shall accumulate and be paid to the Awardee on
such date (if any), and only to the extent, that the underlying Restricted
Shares vest. The Awardee's right to any unpaid dividends with respect to
unvested Restricted Shares that are forfeited, cancelled or otherwise terminate
without having vested shall be forfeited, cancelled and shall terminate upon the
forfeiture, cancellation or termination of the underlying Restricted Shares. Any
amounts that may become distributable in respect of dividends declared or paid
on the Common Stock shall be treated separately from the Restricted Shares and
the rights arising in connection therewith for purposes of Section 409A of the
Code (including for purposes of the designation of time and form of payments
required by Section 409A of the Code).
8.Regulation by the Committee.
This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee, including, without limitation,
any question relating to the vesting conditions set forth in Section 4.
9.Withholding.
The Company or an Affiliate shall be entitled to deduct and withhold the minimum
amount necessary in connection with the Awardee's Restricted Shares to satisfy
its withholding obligations under any and all federal, state and/or local tax
rules or regulations.
10.Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee's rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.
11.Plan Terms.
The terms of the Plan, subject to approval by the Company's stockholders, are
hereby incorporated herein by reference.
12.Effective Date of Award.
The award of each Restricted Share under this Agreement shall be effective as of
the Effective Date.
13.Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]







4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.




AWARDEE:                            KENNEDY-WILSON HOLDINGS, INC.


                    
__________________________________________            By:_________________________________________


[__________]                            Its:__________________________________                    



S-1

--------------------------------------------------------------------------------






EXHIBIT A
Vesting Criteria for the
Kennedy Wilson Amended and Restated 2009 Equity Participation Plan
for Restricted Stock Awards to Employees and Consultants ([_________], 201[_])


I.
With respect to the Performance Goal for the Company's fiscal year ending
December 31, 2012, two performance metrics will be averaged and compared to the
Return on Equity (as defined in III. below). The two metrics to be averaged are
as follows: (1) 10%, and (2) the percentage determined by the yield on the 10
year U.S. Government Treasuries as of 12/31/12 plus a risk premium of 500 basis
points.



The Performance Goal for each of the Company's fiscal year ending December 31,
2013, December 31, 2014, December 31, 2015 and December 31, 2016, is 8%.


II.
The Base Number (as defined below) will be compared to the actual Return on
Equity for each respective Company fiscal year. For purposes of this Exhibit A,
the “Base Number” means:



•
With respect to the Performance Goal for the Company's fiscal year ending
December 31, 2012, the number determined by averaging (1) and (2) in I. above.



•
With respect to the Performance Goal for each of the Company's fiscal year
ending December 31, 2013, December 31, 2014, December 31, 2015 and December 31,
2016, eight percent (8%).



III.
The Return on Equity will be calculated as the ratio of Adjusted EBITDA (as
defined in KW's 10-K and 10-Qs) and the Tangible Book Equity (Shareholder Equity
less Goodwill) for the calendar year during the vesting period ending on the
prior 12/31.



IV.
Actual vesting on each calculation date will take place if the Return on Equity
(as defined above in III.) is equal or greater than the Base Number determined
in II. above.



V.
All calculations will be reviewed and approved by the Compensation Committee of
the Board and their decisions will be final and conclusive and set forth in the
minutes of their meetings.



VI.
Vesting of awards - all restricted stock will be divided in half, each half
having a different vesting schedule as indicated below:



50% of the total award (annual vesting) -
50% will vest equally over five 5 years, subject to an employment requirement
and the performance metric noted in IV. above. These shares will receive
dividends declared after the award date.


50% of the total award (cliff vesting)
50% will cliff vest at the end of 5 years, subject to an employment requirement
and the performance metric noted in IV. above. These shares are paid dividends
declared after the award date, but the dividends associated with them will be
held by KW subject to the vesting of the shares.



A-1